Citation Nr: 9927646	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychogenic 
reaction affecting multiple systems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1950 to 
August 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant's claim for disability pension is referred to 
the RO for appropriate development.


FINDINGS OF FACT

1.  The last final denial of a claim for service connection 
for a psychogenic reaction affecting multiple systems was an 
April 1952 RO rating decision.  The appellant was notified of 
that decision in April 1952.  No appeal of that decision was 
perfected.

2.  The additional evidence received since the April 1952 
rating decision consists of copies of service records, the 
appellant's pleadings, VA medical records documenting 
treatment in April 1953, and private medical records from 
Mohammad Yunus, M.D., James Clemmons, M.D., Donald 
Cvitkovich, M.D., and Anthony Evans, M.D.  

3.  The evidence submitted is not competent, not probative, 
or cumulative.


CONCLUSION OF LAW

The evidence received since the April 1952 rating decision 
that denied service connection for a psychogenic reaction 
affecting multiple systems is not new and material, and the 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302, 20.1103 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant submitted copies of service medical and 
personnel records, including a May 1951 examination report, 
an August 1951 report of a board proceeding on discharge, and 
a Form DD-214.

In April 1953 the appellant was admitted to the VA hospital 
in Montgomery, Alabama, for treatment of mixed type 
psychoneurosis, and residuals of a left foot fracture.

An August 23, 1968 letter from a caseworker at the division 
of mental health at the Florida State Hospital, in 
Chattahoochee, Florida, to the appellant's spouse, indicates 
that the appellant was permitted to leave the hospital on 
trial visit status but that the appellant was to remain in 
the hospital, until August 29, 1968, to complete a test on 
the appellant's chest.

In July 1992 Mohammad Yunus, M.D., conducted a chest x-ray 
examination of the appellant.  The examination revealed 
fibronodular changes in the right apex, which were possibly 
previous granulomas.  Prominent hilar and bronchovascular 
markings suggested bronchitis.  The heart sign was normal.  
Dr. Yunus diagnosed bronchitis and chronic pulmonary changes.

Dr. Yunus conducted a chest x-ray examination again in August 
1992.  Hilar infiltrates were clearing.  Chronic changes were 
seen again.  The heart sign was normal.

In August 1996 the appellant was examined by Donald 
Cvitkovich, M.D., for possible tuberculosis.  The appellant 
reported that, since he was approximately eighteen years of 
age, at which time he had a pneumonia, he had been told to 
have scarring in his lung.  He stated that, since that 
episode, he had had lung infections that probably consist of 
bronchitis two to three times each winter.

The appellant complained of chronic shortness of breath with 
activity and occasional pressure pain on the left side of his 
chest.

An x-ray examination showed some fibrotic changes at the 
right apex and a small calcified granuloma in that area.

A spirometry showed a forced vital capacity [FVC] of 4.63 
liters, with a forced expiratory volume in once second [FEV1] 
of 2.29 liters (77%of predicted).  The ratio was only 50%, 
and forced expiratory flow rate during the middle half of 
forced vital capacity [FEF 25/75] was 35% of predicted.  
There was some small, but possibly insignificant improvement 
following aerosolized bronchodilator.

Dr. Cvitkovich diagnosed chronic obstructive pulmonary 
disease [COPD] probably moderate in degree; fibrotic changes, 
right apex, etiology unknown; and atypical left-sided chest 
pain.  Dr. Cvitkovich noted that the fibrotic changes might 
be old and could be representative of some general scarring.  
Dr. Cvitkovich added that he wondered about the possibility 
of old tuberculosis as well.

In August 1996, Anthony Evans, M.D., conducted cardiolite 
stress and cardiolite rest testing on the appellant.  The 
first pass technique revealed a stress ejection fraction of 
65%.  Exercise images revealed no abnormal photopenic areas.

In September 1996 Dr. Cvitkovich treated again the appellant 
for COPD and fibrotic changes, right apex, of unknown 
etiology.  The appellant reported that theophylline and 
albuterol had helped his breathing.

In a November 1996 statement, Dr. Yunus stated that he 
treated the appellant for chronic obstructive pulmonary 
disease, chronic bronchitis, and hemaphysis.  Dr. Yunus noted 
that the appellant's symptoms were shortness of breath, 
cough, headaches, backaches, chest pains, and pain in ankles.  
Dr. Yunus added that the appellant had been treated at a 
state hospital for two months for alcohol rehabilitation.

In a December 1996 statement, James Clemmons, M.D., stated 
that the appellant had explained that he had been diagnosed 
in 1951 with a psychogenic reaction.  Dr. Clemmons stated 
that the appellant believed that the psychogenic reaction 
related to trouble he had had for many years with his lungs.  
Dr. Clemmons added that the appellant had been diagnosed 
recently with fibrotic changes in the apex of the right lung 
of unknown etiology.

In a June 1997 statement, the appellant stated that he had 
pneumonia in service, which "messed up" his lungs.  He 
stated that his disability was aggravated by service.

In a July 1998 statement, the appellant stated that he had 
pneumonia in service, was given shots, and then continued 
training in snow, sleet, rain, and mud.

In a February 1999 statement, the appellant stated that his 
left lung had fluid in it and his right lung showed up as if 
he had tuberculosis.  He added that an August 1996 stress 
test showed that his heart was pumping at 65% of normal 
capacity.  He stated that he was sure that it had decreased 
since then.

The appellant is seeking service connection for a psychogenic 
reaction affecting multiple systems.  In an April 1952 rating 
decision, the RO denied a claim for service connection for a 
psychogenic reaction affecting multiple systems.  The 
appellant did not appeal that decision.  Therefore, the 
decision became final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. §§ 7104(b), 7105 
(West 1991); 38 C.F.R. §§  3.156(a) (1998); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The evidence to be 
analyzed as to whether "new and material" evidence has been 
submitted is all of the evidence received since the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. App 
273 (1996); Glynn v. Brown, 6 Vet. App. 523, 528 (1994).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
In addition, the evidence, even if new, must be "material," 
in that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans, 9 Vet. App. at 284 (1996).

The Court has held that the well-grounded claim requirement 
set forth in 38 U.S.C.A. § 5107(a) (West 1991) does not apply 
with regard to the reopening of disallowed claims and the 
revision of prior final determinations, insofar as the 
evidence is reviewed as to whether the criteria for the 
reopening of claims are satisfied.  Jones v. Brown, 7 Vet. 
App. 134 (1994); see also Gobber v. Derwinski, 2 Vet. App. 
470 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), the Court 
held that a three-step analysis is necessary.  The Board must 
first determine if there is new and material evidence to 
reopen a claim.  If there is such evidence, the claim is 
reopened and the Board must then determine if the claim is 
well grounded, based upon all the evidence of record.  If the 
Board finds, in such circumstances, that the claim is well 
grounded, the Board must then review the claim on its merits 
and consider all of the evidence, both old and new.  See 
Evans, 9 Vet. App. at 283 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

As indicated above, the appellant's claim of service 
connection for a psychogenic reaction affecting multiple 
systems was previously denied by the RO in an April 1952 
rating decision.  He did not appeal this decision and it 
became final.  At that time, the RO reviewed the appellant's 
service medical records.  The RO found that the appellant's 
complaints were without an organic basis and preexisted 
service.  The RO concluded that a psychogenic reaction 
affecting multiple systems was not incurred in or aggravated 
by service.

The additional evidence received since the April 1952 rating 
decision denying service connection for a psychogenic 
reaction affecting multiple systems consists of copies of 
service records, the appellant's pleadings, VA medical 
records documenting treatment in April 1953, and private 
medical records from Mohammad Yunus, M.D., James Clemmons, 
M.D., Donald Cvitkovich, M.D., and Anthony Evans, M.D.

The additional evidence received since the April 1952 rating 
decision, denying the appellant's claim for service 
connection for a psychogenic reaction affecting multiple 
systems, has been discussed above.

The copies of service records submitted by the appellant are 
exact duplicates of those reviewed by the RO in April 1952 
and, thus are not new.

To the extent that other evidence submitted by the appellant 
was not previously of record, they might be considered new.  
However, to the extent that these records merely reflect that 
the appellant continues to suffer from a psychogenic 
reaction, they are cumulative.

To the extent that the records reflect treatment for other 
disorders or further treatment of the appellant's psychogenic 
reaction, they are not probative with respect to the issue on 
appeal.

The appellant's pleadings and testimony essentially reiterate 
his previously considered contentions with respect to his 
psychogenic reaction and, as such, are not considered to be 
new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

To the extent that the appellant contends that the his 
psychogenic reaction was incurred during his military service 
or within one year after service or was aggravated during his 
military service, for purposes of showing entitlement to 
service connection, such statements, being in effect lay 
speculation on medical issues involving the presence or 
etiology of a disability, are not probative of the claim on 
appeal and, therefore, are not deemed to be material.  See 
Pollard v. Brown, 6 Vet. App. 11 (1993) (pursuant to 
Espiritu, 2 Vet. App. 492, lay testimony attempting to 
diagnose frostbite or arthritis in service held to not be 
competent evidence for such purpose, and thus not material); 
see also Moray, 5 Vet. App. 211 (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim).

Accordingly, the appellant has not submitted evidence that is 
new and material such as to form the basis to reopen and 
review the previously denied claim seeking entitlement to 
service connection for a psychogenic reaction affecting 
multiple systems.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligations 
under section 5103(a).  In this respect, it is not shown that 
the appellant has put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could serve as new and material evidence to reopen his claim.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" 
is just what it states, a duty to assist, not a duty to prove 
a claim).  See also Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Hence, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under 
section 5103(a) to assist claimant in filing his claim 
pertains to relevant 
evidence (i.e., "evidence having any tendency to make the 
existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence," see Counts v. Brown, 
6 Vet. App. 473 (1994)) which may exist or could be 
obtained).


ORDER

New and material evidence sufficient to reopen a claim for 
service connection for a psychogenic disorder affecting 
multiple systems not having been submitted, the claim is not 
reopened, and the appeal is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

